 



Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

     THIS REGISTRATION RIGHTS AGREEMENT, dated as of February 28, 2005, (this
“Agreement”), by and among NATIONSHEALTH, INC., a Delaware corporation (the
“Company”), and the Holders (as defined below) of Registrable Securities (as
defined below).

     WHEREAS, the Company has entered into that certain Investment Unit Purchase
Agreement, dated February 28, 2005 (the “Purchase Agreement”), between the
Company, NationsHealth Holdings, L.L.C., a Florida limited liability company and
a wholly-owned subsidiary of the Company, United States Pharmaceutical Group,
L.L.C., a Delaware limited liability company and a wholly-owned subsidiary of
the Company, and the other signatories thereto;

     WHEREAS, in connection with the consummation of the transactions
contemplated by the Purchase Agreement, the Holders and the Company desire to
enter into this Agreement to provide the Holders with certain rights relating to
the registration of their shares of Common Stock and warrants to acquire Common
Stock.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

          “Additional Holders” means a transferee of Registrable Securities that
executes a joinder agreement to this Agreement pursuant to which such transferee
shall be entitled to the rights and subject to the obligations as a Holder
hereunder with respect to such Registrable Securities.

          “Affiliate” of any Person means any other Person who either directly
or indirectly through one or more intermediaries is in control of, is controlled
by, or is under common control with, such Person. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of securities, partnership interests or by
contract, assignment or otherwise. The terms “controls,” “controlling” and
“controlled by” shall have meanings correlative of the foregoing.

          “Commission” means the Securities and Exchange Commission, or any
other federal agency then administering the Securities Act or the Exchange Act.

          “Common Stock” means the common stock, par value $0.0001 per share, of
the Company.

          “Convertible Notes” means the 7-3/4% Convertible Secured Notes issued
by the Company pursuant to the Purchase Agreement.

          “Demand Notice” is defined in Section 2.1.1.

 



--------------------------------------------------------------------------------



 



          “Demand Registration” is defined in Section 2.1.1.

          “Demand Suspension Event” is defined in Section 3.1.1.

          “Demanding Holder” is defined in Section 2.1.1.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, all as
the same shall be in effect at the time.

          “Existing Holders” shall mean the investor parties (other than the
Company) listed on the signature pages to the Existing Registration Rights
Agreements.

          “Existing Registration Rights Agreements” shall mean the Registration
Rights Agreement dated as of July 22, 2003, among the Company and the investor
parties listed on the signature pages thereto and shall mean the Registration
Rights Agreement dated as of March 9, 2004, as amended as of June 2, 2004, among
the Company and the investor parties listed on the signature pages thereto.

          “Existing Registrable Securities” shall mean the Registrable
Securities (as defined in the Existing Registration Rights Agreements) owned by
the Existing Holders.

          “Form S-3” is defined in Section 2.3.

          “Form S-3 Registration” is defined in Section 2.3.

          “Fully Allocated Group” is defined in Section 2.1.4.

          “Holder” shall mean the investor parties (other than the Company)
listed on the signature pages to this Agreement and any Additional Holders who
subsequently become parties to this Agreement.

          “Holder/Existing Holder Piggy-Back Shares” is defined in
Section 2.2.2.

          “Holder Indemnified Party” is defined in Section 4.1.

          “Indemnified Party” is defined in Section 4.3.

          “Indemnifying Party” is defined in Section 4.3.

          “Major Holder” means any Holder, that together with its Affiliates,
holds a minimum of 15% of the Registrable Securities, as of the date of
determination.

          “Maximum Number of Shares” is defined in Section 2.1.4.

          “Notices” is defined in Section 6.3.

2



--------------------------------------------------------------------------------



 



          “Person” shall mean an individual, a partnership, a corporation, a
limited liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture or any other entity of whatever
nature.

          “Piggy-Back Registration” is defined in Section 2.2.1.

          “Register,” “registered” and “registration” mean a registration
effected by preparing and filing a registration statement or similar document in
compliance with the requirements of the Securities Act, and the applicable rules
and regulations promulgated thereunder, and such registration statement becoming
effective.

          “Registrable Securities” mean (i) any shares of Common Stock held by
any of the Holders (or any of their respective Affiliates and successors or
assigns) now or in the future, including, without limitation, shares of Common
Stock acquired upon conversion of the Convertible Notes or exercise of warrants
or options to acquire Common Stock, (ii) any warrants to acquire Common Stock
held by any of the Holders (or any of their respective Affiliates and successors
or assigns), or (iii) any other publicly traded securities of the Company that
are held by any of the Holders (or any of their respective affiliates and
successors or assigns). Registrable Securities also include any warrants, shares
of capital stock or other securities of the Company issued as a dividend or
other distribution with respect to or in exchange for or in replacement of such
securities. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when: (a) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (b) such
securities shall have been otherwise transferred, new certificates for them not
bearing a legend restricting further transfer shall have been delivered by the
Company and subsequent public distribution of them shall not require
registration under the Securities Act; (c) such securities shall have ceased to
be outstanding, or (d) such securities may be sold or transferred by the
beneficial owner thereof under Rule 144(k).

          “Registration Statement” means a registration statement filed by the
Company with the Commission in compliance with the Securities Act and the rules
and regulations promulgated thereunder for a public offering and sale of Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

          “Shelf Demanding Holder” is defined in Section 2.4.1.

          “Shelf Participating Holder” is defined in Section 2.4.1.

          “Shelf Registration” is defined in Section 2.4.1.

3



--------------------------------------------------------------------------------



 



          “Underwriter” means a securities dealer who purchases any Registrable
Securities as principal in an underwritten offering and not as part of such
dealer’s market-making activities.

2. REGISTRATION RIGHTS.

     2.1. Demand Registration.

          2.1.1. Request for Registration. At any time and from time to time on
or after the date hereof, any Major Holder (or group of Major Holders)(each, a
“Demand Holder”) may make a written demand for registration (a “Demand
Registration”) under the Securities Act of the sale of all or part of its
Registrable Securities (the party or group making such a Demand Registration,
the “Demanding Holder”). Any demand for a Demand Registration shall specify the
number of shares (or other amount) and type of Registrable Securities proposed
to be sold and the intended method(s) of distribution thereof and shall cover
securities that have an estimated aggregate price to the public of at least
$1,000,000 (such written demand, the “Demand Notice”). The Company will notify
the Holders other than the Demanding Holder of the demand, and each such other
Holder who wishes to include all or a portion of its Registrable Securities in
the Demand Registration (each such Holder including shares of its Registrable
Securities in such registration, a “Participating Holder”) shall so notify the
Company within fifteen (15) days after receipt of such notice. The Company shall
not be obligated (A) to effect more than (i) four (4) Demand Registrations by
the Major Holders, under this Section 2.1.1 in respect of Registrable Securities
or (B) to effect any Demand Registration within three months after the effective
date of a registration statement relating to any underwritten offering of Common
Stock (including any such offering effected pursuant to a Demand Registration
hereunder).

          2.1.2. Effective Registration. A registration will not count as a
Demand Registration until the Registration Statement filed with the Commission
with respect to such Demand Registration has been declared effective and the
Company has complied with all of its obligations under this Agreement with
respect thereto; provided, however, that if, after such Registration Statement
has been declared effective, the offering of Registrable Securities pursuant to
a Demand Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) the Demanding Holder
thereafter elects to continue the offering.

          2.1.3. Underwritten Offering. If the Demanding Holder so elects and so
advises the Company as part of its written demand for a Demand Registration, the
offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of an underwritten offering, and the Demanding Holder shall
be entitled to select the managing Underwriter or Underwriters and any other
Underwriters for such offering. The Demanding Holder and any Participating
Holders shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters that the Demanding Holder has selected for such
underwriting.

4



--------------------------------------------------------------------------------



 



          2.1.4. Reduction of Offering. If the managing Underwriter or
Underwriters for a Demand Registration that is to be an underwritten offering
advises the Company and the Demanding Holder in writing that the dollar amount
or number of shares (or other amount) and type of Registrable Securities which
the Demanding Holder desires to sell, taken together with all other shares of
Common Stock or other securities which the Company desires to sell and the
shares of Common Stock, if any, as to which registration has been requested
pursuant to written contractual piggy-back registration rights held by other
stockholders of the Company who desire to sell, exceeds the maximum dollar
amount or maximum number of shares (or other amount) and type that can be sold
in such offering without adversely affecting the proposed offering price, the
timing, the distribution method, or the probability of success of such offering
(such maximum dollar amount or maximum number of shares (or other amount) and
type, as applicable, the “Maximum Number of Shares”), then the Company shall
include in such registration: (i) first, the Registrable Securities and Existing
Registrable Securities as to which registration has been requested by the
Holders under this Section 2.1 and the Existing Holders pursuant to Sections 2.2
of the Existing Registration Rights Agreements, subject to reduction in
accordance with 50% being allocated to the Holders (allocated among the Holders
pro rata in accordance with the number of shares of Registrable Securities (on
an as converted basis with respect to any Convertible Notes, warrants or options
held by such Holders) which such Holders have requested be included in such
registration, regardless of the number of shares of Registrable Securities held
by the Holders) and 50% to the Existing Holders (allocated among the Existing
Holders in accordance with the Existing Registration Rights Agreements) that can
be sold without exceeding the Maximum Number of Shares; provided, however that
if either the Holders, on the one hand, or the Existing Holders, on the other
hand, are able to include in such registration all of such Holders’ Registrable
Securities or Existing Holders’ Existing Registrable Securities, respectively,
without exceeding the Maximum Number of Shares (each, in such case, a “Fully
Allocated Group”), the remaining shares of Common Stock under this clause
(i) shall be allocated to the Holders or the Existing Holders, who are not the
Fully Allocated Group (allocated among such holders as set forth above);
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the shares of Common Stock or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Shares; (iii) third to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (i) and (ii), the
shares of Common Stock for the account of other persons that the Company is
obligated to register pursuant to other written contractual arrangements with
such persons and that can be sold without exceeding the Maximum Number of
Shares; and (iv) fourth, to the extent that the Maximum Number of Shares have
not been reached under the foregoing clauses (i), (ii) and (iii), the shares of
Common Stock that other stockholders desire to sell that can be sold without
exceeding the Maximum Number of Shares.

          2.1.5. Withdrawal. If (i) the Demanding Holder disapproves of the
terms of any underwriting, (ii) the Demanding Holder is not entitled to include
all of its Registrable Securities specified in the Demand Notice in any
offering, (iii) a Demand Suspension Event occurs after a request for a Demand
Registration but before the Registrable Securities covered by such Demand
Request are sold, transferred, exchanged or disposed in accordance with such
Demand Request or (iv) if the Company has breached its obligations hereunder,
then in any of such cases the Demanding Holder may elect to withdraw from such
offering by giving written notice to the Company and the Underwriter of its
request to withdraw prior to the effectiveness of the

5



--------------------------------------------------------------------------------



 



Registration Statement filed with the Commission with respect to such Demand
Registration. If the Demanding Holder withdraws from the proposed offering
relating to a Demand Registration in accordance with the previous sentence, then
(i) the Participating Holders shall have no further rights to include their
Registrable Securities in such Demand Registration and (ii) such registration
shall not count as a Demand Registration provided for in Section 2.1.1.

     2.2. Piggy-Back Registration.

          2.2.1. Piggy-Back Rights. If at any time on or after the date hereof,
the Company proposes to file a Registration Statement under the Securities Act
with respect to an offering of equity securities, or securities or other
obligations exercisable or exchangeable for, or convertible into, equity
securities, by the Company for its own account or by stockholders of the Company
for their own account, other than a Registration Statement (i) filed in
connection with any employee stock option or other benefit plan, (ii) for an
exchange offer or offering of securities solely to all of the Company’s existing
stockholders, (iii) for an offering of debt that is convertible into equity
securities of the Company or (iv) for a dividend reinvestment plan, then the
Company shall (x) give written notice of such proposed filing to each Holder as
soon as practicable but in no event less than forty-five (45) days before the
anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, of the offering, and (y) offer to each Holder in such notice the
opportunity to register the sale of such number of shares (or other amount) and
type of Registrable Securities as such Holder may request in writing within
fifteen (15) days following receipt of such notice (a “Piggy-Back
Registration”). The Company shall cause such Registrable Securities to be
included in such registration and shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration to be included on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. If any Holder proposes to distribute its securities through a
Piggy-Back Registration that involves an Underwriter or Underwriters, such
Holder shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such Piggy-Back Registration.
Piggy-Back Registrations effected under this Section 2.2.1 shall not be counted
as Demand Registrations effected pursuant to Section 2.1.

          2.2.2. Reduction of Offering. If the managing Underwriter or
Underwriters for a Piggy-Back Registration that is to be an underwritten
offering advises the Company and the Holders in writing that the dollar amount
or number of shares of Common Stock which the Company desires to sell, taken
together with shares of Common Stock, if any, as to which registration has been
demanded pursuant to written contractual arrangements with persons other than
the Holders, the Registrable Securities as to which registration has been
requested under this Section 2.2, and the shares of Common Stock, if any, as to
which registration has been requested pursuant to the written contractual
piggy-back registration rights of other stockholders of the Company, exceeds the
Maximum Number of Shares, then the Company shall include in any such
registration: (i) if the registration is undertaken for the Company’s account:
(A) first, the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(B) second, to the extent that the Maximum Number

6



--------------------------------------------------------------------------------



 



of Shares has not been reached under the foregoing clause (A), the Registrable
Securities and Existing Registrable Securities as to which registration has been
requested by the Holders under this Section 2.2 and the Existing Holders
pursuant to Sections 2.2 of the Existing Registration Rights Agreements, subject
to reduction in accordance with 50% being allocated to the Holders (allocated
among the Holders pro rata in accordance with the number of shares of
Registrable Securities (on an as converted basis with respect to any Convertible
Notes, warrants or options held by such Holders) which such Holders have
requested be included in such registration, regardless of the number of shares
of Registrable Securities held by the Holders) and 50% to the Existing Holders
(allocated among the Existing Holders in accordance with the Existing
Registration Rights Agreements) that can be sold without exceeding the Maximum
Number of Shares; provided, however that if either the Holders, on the one hand,
or the Existing Holders, on the other hand, are a Fully Allocated Group, the
remaining shares of Common Stock under this clause (B) shall be allocated to the
Holders or the Existing Holders, who are not the Fully Allocated Group
(allocated among such holders as set forth above); and (C) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (A) and (B), the shares of Common Stock, if any, as to which
registration has been requested pursuant to other written contractual piggy-back
registration rights which such other stockholders desire to sell that can be
sold without exceeding the Maximum Number of Shares; and (ii) if the
registration is a “demand” registration undertaken at the demand of persons
other than the Holders pursuant to written contractual arrangements with such
persons, (A) first, (1) the shares of Common Stock for the account of the
demanding persons and (2) the Registrable Securities and Existing Registrable
Securities as to which registration has been requested by the Holders under this
Section 2.2 and the Existing Holders pursuant to Sections 2.2 of the Existing
Registration Rights Agreements (the “Holder/Existing Holder Piggy-Back Shares”),
the shares allocated by (1) and (2) subject to pro rata (on an as converted
basis with respect to any Convertible Notes, warrants or options held by such
Holders) reduction in accordance with the aggregate number of shares of
Registrable Securities and Existing Registrable Securities beneficially owned by
the Holders and the Existing Holders, on the one hand, and the aggregate number
of shares of Common Stock beneficially owned by such other demanding holders of
Common Stock, on the other hand, that can be sold without exceeding the Maximum
Number of Shares; and with the Holder/Existing Holder Piggy-Back Shares being
allocated amongst the Holders and the Existing Holders on the basis of 50% to
the Holders (allocated among the Holders pro rata in accordance with the number
of shares of Registrable Securities (on an as converted basis with respect to
any Convertible Notes, warrants or options held by such Holders) which such
Holders have requested be included in such registration, regardless of the
number of shares of Registrable Securities held by the Holders) and 50% to the
Existing Holders (allocated among the Existing Holders in accordance with the
Existing Registration Rights Agreements); provided, however that if either the
Holders, on the one hand, or the Existing Holders, on the other hand, are a
Fully Allocated Group, the remaining shares of Common Stock under this clause
(A) shall be allocated to the Holders or the Existing Holders, who are not the
Fully Allocated Group (allocated among such holders as set forth above),
(B) second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the sh ares of Common Stock or other securities
that the Company desires to sell that can be sold without exceeding the Maximum
Number of Shares; and (C) third, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (A) and (B), the shares of
Common Stock, if any, as to which registration has been requested pursuant to
written

7



--------------------------------------------------------------------------------



 



contractual piggy-back registration rights which such other stockholders desire
to sell that can be sold without exceeding the Maximum Number of Shares.

          2.2.3. Withdrawal. Any Holder may elect to withdraw its request for
inclusion of Registrable Securities in any Piggy-Back Registration by giving
written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement. The Company may also elect to
withdraw a registration statement at any time prior to the effectiveness of the
Registration Statement. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by a Holder in connection with such Piggy-Back
Registration as provided in Section 3.3.

     2.3. Registrations on Form S-3. Each Holder may at any time and from time
to time, without limitation as to the aggregate number of such requests, request
(each, a “Form S-3 Registration”) in writing that the Company register the
resale of any or all of such Registrable Securities on Form S-3 or any similar
short-form registration which may be available at such time (“Form S-3”);
provided, however, that the Company shall not be obligated to effect such Form
S-3 Registration through an underwritten offering. Upon receipt of such Form S-3
Registration, the Company will promptly give written notice of the proposed
registration to all other holders of Registrable Securities, and, as soon as
practicable thereafter, effect the registration of all or such portion of such
Holder’s or Holders’ Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities of any other
Holder or Holders joining in such request as are specified in a written request
given within fifteen (15) days after receipt of such written notice from the
Company; provided, however, that the Company shall not be obligated to effect
any such registration pursuant to this Section 2.3: (i) if Form S-3 is not
available for such offering; or (ii) if the holders of the Registrable
Securities, together with the holders of any other securities of the Company
entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at any aggregate price to the
public of less than $500,000. Registrations effected pursuant to this
Section 2.3 shall not be counted as Demand Registrations effected pursuant to
Section 2.1.

     2.4. Shelf Registration.

          2.4.1. Request for Shelf Registration. At any time and from time to
time on or after the date hereof, each Demand Holder may, in addition to the
Demand Registrations requests granted such Holders pursuant to Section 2.1, make
a written demand (the party making such a demand, the “Shelf Demanding Holder”)
that the Company file a “shelf” registration that constitutes an offering of
Registrable Shares under the Securities Act in a manner that permits sales on a
continuous or delayed basis pursuant to Rule 415 under the Securities Act (or
any successor provision) (each such “shelf” registration, a “Shelf
Registration”). Any demand for a Shelf Registration shall specify the number of
shares (or other amount) and type of Registrable Securities proposed to be sold
and the intended method(s) of distribution thereof and shall cover securities
that have an aggregate price to the public of at least $1,000,000. The Company
will notify the Holders other than the Shelf Demanding Holder of the demand, and
each such other Holder who wishes to include all or a portion of its Registrable
Securities in the Shelf Registration (each such Holder including shares of its
Registrable Securities in such registration, a “Shelf Participating Holder”)
shall so notify the Company within fifteen (15) days after receipt of such
notice. The Company shall not be obligated (A) to effect more than two (2) Shelf

8



--------------------------------------------------------------------------------



 



Registrations by the Major Holders, under this Section 2.4.1 in respect of
Registrable Securities or (B) to effect any Shelf Registration within three
months after the effective date of a registration statement relating to any
underwritten offering of Common Stock (including any such offering effected
pursuant to a Demand Registration or Shelf Registration hereunder).
Registrations effected pursuant to this Section 2.4 shall not be counted as
Demand Registrations effected pursuant to Section 2.1.

          2.4.2. Effective Registration. A registration will not count as a
Shelf Registration until the Registration Statement filed with the Commission
with respect to such Shelf Registration has been declared effective and the
Company has complied with all of its obligations under this Agreement with
respect thereto; provided, however, that if, after such Registration Statement
has been declared effective, the offering of Registrable Securities pursuant to
a Shelf Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Shelf Registration will be deemed not to have been declared
effective, unless and until, (i) such stop order or injunction is removed,
rescinded or otherwise terminated, and (ii) the Shelf Demanding Holder
thereafter elects to continue the offering.

          2.4.3. Underwritten Offering. If the Shelf Demanding Holder so elects
and so advises the Company as part of its written demand for a Shelf
Registration, the offering of such Registrable Securities pursuant to such Shelf
Registration or any “takedown” thereof shall be in the form of an underwritten
offering, and the Shelf Demanding Holder shall be entitled to select the
managing Underwriter or Underwriters and any other Underwriters for such
offering. The Shelf Demanding Holder and any Shelf Participating Holders shall
enter into an underwriting agreement in customary form with the Underwriter or
Underwriters that the Shelf Demanding Holder has selected for such underwriting.

          2.4.4. Reduction of Offering. If the managing Underwriter or
Underwriters for any “takedown” under a Shelf Registration that is to be an
underwritten offering advises the Company and the Shelf Demanding Holder in
writing that the dollar amount or number of shares of Registrable Securities
which the Shelf Demanding Holder desires to sell, taken together with all other
shares of Common Stock or other securities which the Company desires to sell and
the shares of Common Stock, if any, as to which registration has been requested
pursuant to written contractual piggy-back registration rights held by other
stockholders of the Company who desire to sell, exceeds the Maximum Number of
Shares, then the Company shall include in such “takedown”: (i) first, the
Registrable Securities and Existing Registrable Securities as to which
registration has been requested by the Holders under this Section 2.4 and the
Existing Holders pursuant to Sections 2.2 of the Existing Registration Rights
Agreements, subject to reduction in accordance with 50% being allocated to the
Holders (allocated among the Holders pro rata in accordance with the number of
shares of Registrable Securities (on an as converted basis with respect to any
Convertible Notes, warrants or options held by such Holders) which such Holders
have requested be included in such registration, regardless of the number of
shares of Registrable Securities held by the Holders) and 50% to the Existing
Holders (allocated among the Existing Holders in accordance with the Existing
Registration Rights Agreements); provided, however that if either the Holders,
on the one hand, or the Existing Holders, on the other hand, are a Fully
Allocated Group, the remaining shares of Common Stock under this clause
(i) shall be allocated to the Holders or the Existing Holders, who are not the
Fully Allocated Group (allocated among

9



--------------------------------------------------------------------------------



 



such holders as set forth above); (ii) second, to the extent that the Maximum
Number of Shares has not been reached under the foregoing clause (i), the shares
of Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; (iii) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (i) and (ii), the shares of Common Stock for the account of other
persons that the Company is obligated to register pursuant to other written
contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Shares; and (iv) fourth, to the extent that the
Maximum Number of Shares have not been reached under the foregoing clauses (i),
(ii), (iii) and (iv), the shares of Common Stock that other stockholders desire
to sell that can be sold without exceeding the Maximum Number of Shares.

3. REGISTRATION PROCEDURES.

     3.1. Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

          3.1.1. Filing Registration Statement.



  (i)   Demand, S-3 and Piggyback Registrations. The Company shall, as
expeditiously as possible and in any event within sixty (60) days after receipt
of a request for a Demand Registration pursuant to Section 2.1 or for a Form S-3
Registration pursuant to Section 2.3, prepare and file with the Commission a
Registration Statement on any form for which the Company then qualifies or which
counsel for the Company shall deem appropriate and which form shall be available
for the sale of all Registrable Securities to be registered thereunder in
accordance with the intended method(s) of distribution thereof, and shall use
its best efforts to cause such Registration Statement to become and remain
effective for the period required by this Section 3.1.1(i) below; provided,
however, that the Company shall have the right to defer any Demand Registration
or Form S-3 Registration for up to thirty (30) days (a “Demand Suspension
Event”), and any Piggy-Back Registration for such period as may be applicable to
deferment of any demand registration to which such Piggy-Back Registration
relates, in each case if the Company shall furnish to the Holders a certificate
signed by the Chief Executive Officer of the Company stating that, in the good
faith judgment of the Board of Directors of the Company, it would be materially
detrimental to the Company and its stockholders for such Registration Statement
to be effected at such time; provided, further, that the Company shall not have
the right to exercise the right set forth in the immediately preceding proviso
more than once in any 365-day period in respect of a Demand Registration or Form
S-3 Registration hereunder. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in

10



--------------------------------------------------------------------------------



 



      connection therewith as may be necessary to keep such Registration
Statement effective and in compliance with the provisions of the Securities Act
until all Registrable Securities and other securities covered by such
Registration Statement have been disposed of in accordance with the intended
method(s) of distribution set forth in such Registration Statement (which period
shall not exceed the sum of one hundred eighty (180) days plus any period during
which any such disposition is interfered with by any stop order or injunction of
the Commission or any governmental agency or court) or such securities have been
withdrawn.     (ii)   Shelf Registrations. The Company shall, as expeditiously
as possible and in any event within sixty (60) days after receipt of a request
for a Shelf Registration pursuant to Section 2.4, prepare and file with the
Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its best efforts to cause such Registration Statement to become
and remain effective for the period required by this Section 3.1.1(ii) below;
provided, however, that the Company shall have the right to declare a thirty
(30) day Demand Suspension Event, if the Company shall furnish to the Holders a
certificate signed by the Chief Executive Officer of the Company stating that,
in the good faith judgment of the Board of Directors of the Company, it would be
materially detrimental to the Company and its stockholders for such Registration
Statement to be effected at such time; provided, further, that the Company shall
not have the right to exercise the right set forth in the immediately preceding
proviso more than once in any 365-day period in respect of a Shelf Registration
hereunder. The Company shall prepare and file with the Commission such
amendments, including post-effective amendments, and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and in compliance with
the provisions of the Securities Act until all Registrable Securities and other
securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement (which period shall not exceed two (2) years following
the date on which such Registration Statement first becomes effective plus any
period during which any such disposition is interfered with by any stop order or
injunction of the Commission or any governmental agency or court) or such
securities have been withdrawn.

          3.1.2. Copies. The Company shall, prior to filing a Registration
Statement or prospectus (or any amendment or supplement thereto), furnish
without charge to the Holders holding Registrable Securities included in such
registration, and such Holders’ legal counsel, copies of such Registration
Statement as proposed to be filed, each amendment and supplement to such
Registration Statement (in each case including all exhibits thereto and
documents

11



--------------------------------------------------------------------------------



 



incorporated by reference therein), the prospectus included in such Registration
Statement (including each preliminary prospectus), and such other documents as
the Holders holding Registrable Securities included in such registration, and
such Holders’ legal counsel, may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders.

          3.1.3. Notification. After the filing of a Registration Statement, the
Company shall promptly, and in no event more than two (2) business days after
such filing, notify the Holders holding Registrable Securities included in such
Registration Statement of such filing, and shall further notify such Holders
promptly and confirm such advice in writing in all events within two
(2) business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the Holders holding Registrable Securities included in such
Registration Statement any such supplement or amendment; except that before
filing with the Commission a Registration Statement or prospectus or any
amendment or supplement thereto, including documents incorporated by reference,
the Company shall furnish to the Holders holding Registrable Securities included
in such Registration Statement and to their legal counsel, copies of all such
documents proposed to be filed sufficiently in advance of filing to provide such
Holders and their legal counsel with a reasonable opportunity to review such
documents and comment thereon, and the Company shall not file any Registration
Statement or prospectus or amendment or supplement thereto, including documents
incorporated by reference, to which any such Holder and its legal counsel shall
object.

          3.1.4. State Securities Laws Compliance. The Company shall use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders holding Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be necessary or advisable to enable the
Holders holding Registrable Securities included in such Registration Statement
to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph (e) or subject itself to
taxation in any such jurisdiction.

          3.1.5. Agreements for Disposition. The Company shall enter into
customary agreements (including, if applicable, an underwriting agreement in
customary form) and take

12



--------------------------------------------------------------------------------



 



such other actions as are reasonably required in order to expedite or facilitate
the disposition of such Registrable Securities. The representations, warranties
and covenants of the Company in any underwriting agreement which are made to or
for the benefit of any Underwriters, to the extent applicable, shall also be
made to and for the benefit of the Holders holding Registrable Securities
included in such Registration Statement. No Holder holding Registrable
Securities included in such Registration Statement shall be required to make any
representations or warranties in the underwriting agreement except, if
applicable, with respect to such Holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such Holder’s material agreements and organizational documents, and with respect
to written information relating to such Holder that such Holder has furnished in
writing expressly for inclusion in such Registration Statement.

          3.1.6. Cooperation. The principal executive officer of the Company,
the principal financial officer of the Company, the principal accounting officer
of the Company and all other officers and members of the management of the
Company shall cooperate fully in any offering of Registrable Securities
hereunder, which cooperation shall include, without limitation, the preparation
of the Registration Statement with respect to such offering and all other
offering materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

          3.1.7. Records. The Company shall make available for inspection by the
Holders holding Registrable Securities included in such Registration Statement,
any Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, any accountant or other professional retained by
such Holders or Underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, as shall be necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information requested
by any of them in connection with such Registration Statement.

          3.1.8. Opinions and Comfort Letters. The Company shall furnish to the
Holders holding Registrable Securities included in such Registration Statement a
signed counterpart, addressed to such Holders, of (i) any opinion of counsel to
the Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to the Holders holding Registrable Securities included in such
Registration Statement, at any time that the Holder elects to use a prospectus,
an opinion of counsel to the Company to the effect that the Registration
Statement containing such prospectus has been declared effective and that no
stop order is in effect.

          3.1.9. Earnings Statement. The Company shall comply with all
applicable rules and regulations of the Commission and the Securities Act, and
make available to its stockholders, as soon as practicable, an earnings
statement covering a period of twelve (12) months, beginning within three
(3) months after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.

13



--------------------------------------------------------------------------------



 



          3.1.10. Listing. The Company shall use its best efforts to cause all
Registrable Securities included in any registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority of the Registrable Securities included in such
registration.

     3.2. Obligation to Suspend Distribution. Upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 3.1.3(iv), or, if a Holder is an “insider,” upon any suspension by the
Company, pursuant to a written insider trading compliance program adopted by the
Company’s Board of Directors, of the ability of all “insiders” covered by such
program to transact in the Company’s securities because of the existence of
material non-public information, each Holder holding Registrable Securities
included in such Registration Statement shall immediately discontinue
disposition of such Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such Holder receives the
supplemented or amended prospectus contemplated by Section 3.1.3(iv) or the
restriction on the ability of “insiders” to transact in the Company’s securities
is removed, as applicable, and, if so directed by the Company, such Holder will
deliver to the Company all copies, other than permanent file copies then in such
Holder’s possession, of the most recent prospectus covering such Registrable
Securities at the time of receipt of such notice.

     3.3. Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, any registration on Form S-3
effected pursuant to Section 2.3 and any Shelf Registration (or any “takedown”
thereunder) pursuant to Section 2.4, and all expenses incurred in performing or
complying with its other obligations under this Agreement, whether or not the
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees; (ii) fees and expenses of compliance with
securities or “blue sky” laws (including fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities);
(iii) printing expenses; (iv) the Company’s internal expenses (including,
without limitation, all salaries and expenses of its officers and employees);
(v) the fees and expenses incurred in connection with the listing of the
Registrable Securities as required by Section 3.1.10; (vi) National Association
of Securities Dealers, Inc. fees; (vii) fees and disbursements of counsel for
the Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to
Section 3.1.8); (viii) the fees and expenses of any special experts retained by
the Company in connection with such registration; (ix) the fees and expenses, in
an underwritten offering, of any the underwriter; and (x) the fees and expenses
of one legal counsel selected by the Holders. The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the holders thereof, which
underwriting discounts or selling commissions shall be borne by the Holders.

     3.4. Information. The Holders shall provide such information as may
reasonably be requested by the Company, or the managing Underwriter, if any, in
connection with the preparation of any Registration Statement, including
amendments and supplements thereto, in order to effect the registration of any
Registrable Securities under the Securities Act pursuant to

14



--------------------------------------------------------------------------------



 



Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws.

4. INDEMNIFICATION AND CONTRIBUTION.

     4.1. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Holder, and each of its respective officers, employees,
affiliates, directors, partners, stockholders, members, attorneys and agents,
and each person, if any, who controls each Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) (each, a
“Holder Indemnified Party”), from and against any expenses, losses, judgments,
claims, damages or liabilities, whether joint or several, arising out of or
based upon any untrue statement (or allegedly untrue statement) of a material
fact contained in any Registration Statement under which the sale of such
Registrable Securities was registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained in the Registration
Statement, or any amendment or supplement to such Registration Statement, or
arising out of or based upon any omission (or alleged omission) to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act or
any rule or regulation promulgated thereunder applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration; and the Company shall promptly reimburse the Holder
Indemnified Party for any legal and any other expenses reasonably incurred by
such Holder Indemnified Party in connection with investigating and defending any
such expense, loss, judgment, claim, damage, liability or action; provided,
however, that the Company will not be liable in any such case to the extent that
any such expense, loss, claim, damage or liability arises out of or is based
upon any untrue statement or allegedly untrue statement or omission or alleged
omission made in such Registration Statement, preliminary prospectus, final
prospectus, or summary prospectus, or any such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company, in
writing, by such Holder expressly for use therein. The Company also shall
indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members and agents and each person who controls
such Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.

     4.2. Indemnification by the Holder. Each Holder will, in the event that any
registration is being effected under the Securities Act pursuant to this
Agreement of any Registrable Securities held by such Holder, indemnify and hold
harmless the Company, each of its directors and officers and each underwriter
(if any), and each other person, if any, who controls such Holder or such
underwriter within the meaning of the Securities Act, against any losses,
claims, judgments, damages or liabilities, whether joint or several, insofar as
such losses, claims, judgments, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or allegedly untrue
statement of a material fact contained in any Registration Statement under which
the sale of such Registrable Securities was registered under the Securities Act,
any preliminary prospectus, final prospectus or summary prospectus contained in
the Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission or the alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein not misleading, if the statement or omission was made
in reliance upon and in conformity with

15



--------------------------------------------------------------------------------



 



information furnished in writing to the Company by such Holder expressly for use
therein, and shall reimburse the Company, its directors and officers, and each
such controlling person for any legal or other expenses reasonably incurred by
any of them in connection with investigation or defending any such loss, claim,
damage, liability or action. Each Holder’s indemnification obligations hereunder
shall be limited to the amount of any net proceeds actually received by such
Holder.

     4.3. Conduct of Indemnification Proceedings. Promptly after receipt by any
person of any notice of any loss, claim, damage or liability or any action in
respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume the defense thereof with counsel
satisfactory to the Indemnified Party. After notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such claim or
action, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, that in any action in which both the
Indemnified Party and the Indemnifying Party are named as defendants, the
Indemnified Party shall have the right to employ separate counsel (but no more
than one such separate counsel) to represent the Indemnified Party and its
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, with the fees and expenses of such counsel to be paid by
such Indemnifying Party if, based upon the written opinion of counsel of such
Indemnified Party, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, consent to entry of judgment or effect any settlement of any claim or
pending or threatened proceeding in respect of which the Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such judgment or settlement includes an unconditional
release of such Indemnified Party from all liability arising out of such claim
or proceeding.

     4.4. Contribution.

          4.4.1. If the indemnification provided for in the foregoing
Sections 4.1, 4.2 and 4.3 is unavailable to any Indemnified Party in respect of
any loss, claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as

16



--------------------------------------------------------------------------------



 



well as any other relevant equitable considerations. The relative fault of any
Indemnified Party and any Indemnifying Party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

          4.4.2. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 4.4 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
Section 4.4.1.

     The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no Holder shall be required
to contribute any amount in excess of the dollar amount of the net proceeds
(after payment of any underwriting fees, discounts, commissions or taxes)
actually received by such Holder from the sale of Registrable Securities which
gave rise to such contribution obligation. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

5. UNDERWRITING AND DISTRIBUTION.

     5.1. Rule 144. The Company covenants that it shall file any reports
required to be filed by it under the Securities Act and the Exchange Act and
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 under the Securities Act, as such Rules
may be amended from time to time, or any similar Rule or regulation hereafter
adopted by the Commission.

     5.2. Restrictions on Sale by the Company and Others. The Company agrees:
(i) not to effect any public sale or distribution of any securities similar to
those being registered in accordance with Section 2.1, or any securities
convertible into or exchangeable or exercisable for such securities, from the
date the Company receives the written demand for any Demand Registration (except
as part of such Demand Registration to the extent permitted by Section 2.1.4)
until permitted under any “lock-up” agreement with the Underwriter, but not more
than ninety (90) days from the effective date of any registration statement
filed pursuant to Section 2.1; and (ii) that any agreement entered into after
the date hereof pursuant to which the Company issues or agrees to issue any
privately placed securities shall contain a provision under which holders of
such securities agree not to effect any sale or distribution of any such
securities during the periods described in (i) above, in each case including a
sale pursuant to Rule 144 under the Securities Act (except as part of any such
registration, if permitted); provided, however, that the provisions of this
Section 5.2 shall not prevent the conversion or exchange of any securities

17



--------------------------------------------------------------------------------



 



pursuant to their terms into or for other securities and shall not prevent the
issuance of securities by the Company under any employee benefit, stock option
or stock subscription plans.

     6. MISCELLANEOUS.

     6.1. Other Registration Rights. The Company represents and warrants that no
person has any right to require the Company to register any shares of the
Company’s capital stock (or securities convertible or exercisable into shares of
the Company’s capital stock) for sale or to include shares of the Company’s
capital stock (or securities convertible or exercisable into shares of the
Company’s capital stock) in any registration filed by the Company for the sale
of shares of capital stock for its own account or for the account of any other
person, other than pursuant to the Existing Registration Rights Agreements. The
Company shall not modify or amend any existing agreement providing for
registration rights in a manner that would adversely affect the rights of the
Holders granted hereunder. In addition, the Company shall not grant any Person
any registration rights with respect to shares of Common Stock other than
registration rights that expressly permit the Holders to participate in the
registration pro rata with the Person being granted registration rights based on
the number of shares requested to be included (and on a basis no less favorable
to the Holders than that of the Person being granted registration rights).

     6.2. Assignment; No Third Party Beneficiaries. This Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part. This Agreement and the rights,
duties and obligations of the Holder hereunder may be freely assigned or
delegated, in whole or in part, without the consent of the Company, by any
Holder in conjunction with any transfer of Registrable Securities by such
Holder, so long as the transferee of such Registrable Securities executes a
joinder agreement to this Agreement agreeing to be bound by the terms hereof.
This Agreement and the provisions hereof shall be binding upon and shall inure
to the benefit of each of the parties and their respective successors and the
permitted assigns of any Holder or of any assignee of such Holder, or any entity
that succeeds to substantially all of the assets and liabilities of such Holder.
This Agreement is not intended to confer any rights or benefits on any persons
that are not party hereto other than as expressly set forth in Article 4 and
this Section 6.2.

     6.3. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):



  (i)   if to the Company:         NationsHealth, Inc.
13650 N.W. 8th Street, Suite 109
Sunrise, FL 33325
Fax number.: (954) 903-5005
Attention: President

with a copy to:

McDermott Will & Emery LLP
201 South Biscayne Blvd.

18



--------------------------------------------------------------------------------



 



      Miami, Florida 33131
Fax number: (305) 347-6500
Attention: Ira J. Coleman, Esq.     (ii)   if to the Holders:         The
address set forth on Schedule I hereto, which Schedule
shall be updated to reflect any joinders to this Agreement.         with a copy
to:         Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Fax number: (212) 806-6006
Attention: Patricia M. Perez, Esq.

     6.4. Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

     6.5. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

     6.6. Entire Agreement. This Agreement (including all agreements entered
into pursuant hereto and all certificates and instruments delivered pursuant
hereto and thereto) constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.

     6.7. Modifications and Amendments. No amendment, modification or
termination of this Agreement shall be binding upon any party unless executed in
writing by such party.

     6.8. Titles and Headings. Titles and headings of sections of this Agreement
are for convenience only and shall not affect the construction of any provision
of this Agreement.

     6.9. Waivers and Extensions. Any party to this Agreement may waive any
right, breach or default which such party has the right to waive, provided that
such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein

19



--------------------------------------------------------------------------------



 



contained. No waiver or extension of time for performance of any obligations or
acts shall be deemed a waiver or extension of the time for performance of any
other obligations or acts.

     6.10. Remedies Cumulative. In the event that the Company fails to observe
or perform any covenant or agreement to be observed or performed under this
Agreement, each Holder may proceed to protect and enforce its rights by suit in
equity or action at law, whether for specific performance of any term contained
in this Agreement or for an injunction against the breach of any such term or in
aid of the exercise of any power granted in this Agreement or to enforce any
other legal or equitable right, or to take any one or more of such actions,
without being required to post a bond. None of the rights, powers or remedies
conferred under this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.

     6.11. Governing Law. This Agreement shall be governed by, interpreted
under, and construed in accordance with the internal laws of the State of New
York applicable to agreements made and to be performed within the State of New
York, without giving effect to any choice-of-law provisions thereof that would
compel the application of the substantive laws of any other jurisdiction.

     6.12. Waiver of Trial by Jury. Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the Investor in the negotiation,
administration, performance or enforcement hereof.

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their duly authorized representatives as of the date first
written above.

              NATIONSHEALTH, INC.
 
       

  By:   /s/ Glenn Parker

       

      Name: Glenn Parker, M.D.

      Title:

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



              MHR CAPITAL PARTNERS LP

  By:   MHR Advisors LLC, its general partner
 
       

  By:   /s/ Hal Goldstein 

       

      Name: Hal Goldstein

      Title: Authorized Signatory
 
            OTQ LLC
 
       

  By:   /s/ Hal Goldstein 

       

      Name: Hal Goldstein

      Title: Authorized Signatory
 
            MHR CAPITAL PARTNERS (100) LP

  By:   MHR Advisors LLC, its general partner
 
       

  By:   /s/ Hal Goldstein 

       

      Name: Hal Goldstein

      Title: Authorized Signatory

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I

Name and Address of Holder

MHR Capital Partners LP
c/o MHR Fund Management LLC
40 West 57th Street, 24th Floor,
New York, NY 10019
Fax number: (212) 262-9356
Attention: Hal Goldstein and Emily Fine

OTQ LLC
c/o MHR Fund Management LLC
40 West 57th Street, 24th Floor,
New York, NY 10019
Fax number: (212) 262-9356
Attention: Hal Goldstein and Emily Fine

MHR Capital Partners (100) LP
c/o MHR Fund Management LLC
40 West 57th Street, 24th Floor,
New York, NY 10019
Fax number: (212) 262-9356
Attention: Hal Goldstein and Emily Fine

 